Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANA WOLFE, On Behalf of Herself
and all other similarly situated

CASE NO.

Plaintiffs,

CLASS ACTION COMPLAINT

V.

DUTCH GOLD HONEY, INC.,

a Pennsylvania Corporation, and TRUE
SOURCE HONEY, LLC., a foreign
corporation,

§
§
§
§
§ JURY TRIAL DEMANDED
§
§
§
§
§
Defendants. §

CLASS ACTION COMPLAINT

Plaintiff, Dana Wolfe, ("Wolfe”), by her undersigned counsel, on behalf of herself and all
other persons and entities similarly situated, alleges against Defendants Dutch Gold Honey, Inc.,
("Dutch Gold") and True Source Honey, LLC (“True Source”), the following facts and claims
upon knowledge as to matters relating to herself and upon information and belief as to all other

matters and avers as follows:

INTRODUCTION AND SUMMARY OF ACTION

1. This is a proposed Class Action brought by Plaintiff on behalf of herself and other
consumers who purchased a certain honey product from Dutch Gold that is labeled Dutch Gold
Buckwheat Honey (“Buckwheat Honey”).

2. Suit is also brought against True Source for permitting Dutch Gold to use the
“True Source Certified” label to mislead consumers into believing that the Dutch Gold

Buckwheat Honey is as advertised.
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 2 of 25

Ge Unknown to Plaintiff and the Class, the Buckwheat Honey sold by Dutch Gold
does not contain the antioxidants that consumers prize in buckwheat honey. Moreover, because
Dutch Gold buys honey that has been harvested prematurely, Dutch Gold (or the sources it
purchases honey from) must dry the honey out, so it heats its Buckwheat Honey to high
temperatures for a long enough time that the antioxidants normally found in buckwheat honey
are destroyed.

4, The testing protocol that True Source claims its packer members (like Dutch Gold)
must comply with would have revealed that the Buckwheat Honey had been harvested
prematurely, heated to dry the honey out, and as a result did not contain the advertised antioxidants.
The True Source certification is therefore false.

5, Because Dutch Gold’s Buckwheat Honey was harvested prematurely and does not
contain the antioxidants normally found in unheated buckwheat honey, the claim on its website
that: “Buckwheat Honey has been demonstrated to have higher levels of antioxidants than other
honeys and was featured as an effective cough soother in a research project completed by Penn
State College of Medicine” is false. Because honey harvested prematurely is not “honey” as that
term is understood in the industry, Dutch Gold’s label describing its product as honey is also false
and misleading.

THE PARTIES

6. Plaintiff Dana Wolfe ("Wolfe") is a natural person and citizen of Cresskill, New
Jersey. Plaintiff does her own grocery shopping.

7. Defendant, Dutch Gold, is a Pennsylvania Corporation with its principal place of
business located at 2220 Dutch Gold Drive, Lancaster, Pennsylvania.

8. At all relevant times, Dutch Gold transacted and conducted business in
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 3 of 25

Pennsylvania, New Jersey and throughout the United States.

9. True Source is a foreign corporation with its principal offices located at 1
Massachusetts Avenue NW, Suite 800, Washington D.C. It is a trade organization formed by
certain members of the honey industry for the stated purpose of giving consumers and other
members of the industry assurances that honey bearing the “True Source Certified” label has been

sourced from an identified country, has not been adulterated, is pure and that the labeling is

accurate.
JURISDICTION AND VENUE
10. This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1332(d)(2) (diversity jurisdiction) and the Class Action Fairness Act, in that (i) there
is minimal diversity (Plaintiff seeks to represent a New Jersey class of consumers, including named
Plaintiff Dana Wolfe, a citizen of New Jersey and Defendant is domiciled and incorporated in
Pennsylvania), (ii) the amount in controversy exceeds $5,000,000.00 (Five Million Dollars)
exclusive of interests and costs, and (iii) there are 100 or more members of the proposed Plaintiff
class.

11. Venue lies in this District pursuant to 28 U.S.C. §1391 because the Defendant
resides in this Judicial District, and a substantial part of the events or omissions giving rise to
Plaintiff's claims occurred in this Judicial District. In addition, Dutch Gold does business and/or
transacts business in this Judicial District, and therefore, is subject to personal jurisdiction in this
Judicial District and resides here for venue purposes.

SUMMARY OF THE CASE

12. | This case concerns Dutch Gold’s mislabeling and misdescribing of one of its

premium products: "Dutch Gold Buckwheat Honey.” Dutch Gold fails to disclose to purchasers of
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 4 of 25

its Buckwheat Honey that it has been prematurely harvested before it is really honey, had to be
dried out as the water content of prematurely harvested honey is typically watery, and had its
antioxidants destroyed by the heat used to dry the honey. In furtherance of its false advertising, it
represents that its honey has been certified by True Source and that it is therefore accurately
described as Buckwheat Honey that has not been adulterated.

13. Prematurely harvested honey is not yet honey. And, prematurely harvested honey
is typically watery. Since the bees have not finished making the honey, they have not sealed the
honey in its comb. Premature honey is therefore exposed to the elements and typically has been
watered down by rain and dew. Dutch Gold (or its suppliers) therefore heats the honey to dry it
out. But heating damages the honey; most or all of the antioxidants in buckwheat honey are lost
when it is heated for a period of time.

14, Dutch Gold purchases its Buckwheat Honey from a variety of sources in Montana
and the Dakotas. These sources ship the honey to Dutch Gold in large drums. In order to dry out
the honey, and/or to process and package its Buckwheat Honey, Dutch Gold heats it. On its
website, Dutch Gold claims that its Buckwheat Honey:

Dutch Gold’s Buckwheat Honey was traditionally produced in New York State, but
most recently, buckwheat has been planted in Montana and the Dakotas. From the
tiny white blossoms on the buckwheat plant (the same plant that produces the grain
to make buckwheat flour for pancakes) comes one of the most hearty and robust
honeys in the U.S. Buckwheat Honey is very dark in color. It is typically compared
with black strap molasses, and it possesses a musty, earthy aroma. Buckwheat
Honey has been demonstrated to have higher levels of antioxidants than other

honeys and was featured as an effective cough soother in a research project
completed by Penn State College of Medicine. (emphasis added)

15. This assertion is untrue. The antioxidants in buckwheat honey that has been heated
to a high temperature are destroyed by the heat. It is apparent that the Buckwheat Honey has been

heated because it has an elevated 5-hydroxymethyl furfural (HMF) value. The scientific community
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 5 of 25

has long understood that HMF values over 40 are strong evidence that honey has been heated
enough to break down the enzymes and antioxidants contained in the honey.

16. The international standard promulgated by Codex Alimentarius for honey has set
the maximum limit of HMF in honey at 40 mg/kg to ensure that the product has not undergone
extensive heating. The Codex Alimentarius is recognized by the World Trade Organization as
an international reference standard for the resolution of disputes concerning food safety and
consumer protection.

17. The sample of Dutch Gold’s Buckwheat Honey recently purchased by Ms. Wolfe
from a store near her home in Cresskill had a tested HMF value of 119, almost three times the
threshold of 40 for table honey. And, this sample was not an anomaly; another sample tested had
an HMF value of 95, more that twice the threshold of 40.

18. | Moreover, because the honey is harvested prematurely, it is not actually honey yet.
It also fails to meet the True Source definition of “honey.”

19. True Source defines “honey” as follows:

“Honey: Honey is the natural sweet substance produced by honey bees from the
nectar of plants or from secretions of living parts of plants or excretions of plant
sucking insects on the living parts of plants, which the bees collect, transform by
combining with specific substances of their own, deposit, dehydrate, store and leave
in the honey comb to ripen and mature.” True Source Standards, p.9.

20. The substance that Dutch Gold sells to the public has not been allowed to mature
and ripen. It has not been dehydrated by the bees in the comb. It has been harvested prematurely
and artificially dried out with heat that destroys the antioxidants that Dutch Gold falsely claims
are in its Buckwheat Honey.

21. Despite the fact that its Buckwheat Honey has been harvested prematurely and

subjected to extreme heat, Dutch Gold advertises on the internet that its Buckwheat Honey: “has
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 6 of 25

higher levels of antioxidants than other honeys.” This is false and misleading. Moreover, Dutch
Gold represents on its label that its honey has been True Source Certified, even though that
certification is false for the reasons stated above.

22. Dutch Gold either knew or recklessly failed to know that its claims that its
Buckwheat Honey was True Source Certified a pure and unadulterated honey and had higher levels
of antioxidants than other honeys was incorrect and misleading, and despite this knowledge, Dutch
Gold continues to sell its Buckwheat Honey at prices it could not hope to receive for processed
honey. That is, buckwheat honey that has been harvested prematurely and then heated to such an
extent that it has lost its antioxidants. For its part, True Source either knew or should have known
that its certification of Buckwheat Honey is false.

23. At all relevant times, Dutch Gold either knew or should have known and was
reckless in not knowing that its Buckwheat Honey was harvested prematurely and later heated to
the point of losing its antioxidants because it was cooked, thereby destroying the antioxidants that
people seek out and expect from buckwheat honey. Dutch Gold knew its Buckwheat Honey was
falsely advertised, that it was not honey and that it did not have the health benefits implicitly
advertised in its honey. In spite of this, Dutch Gold took no action to: (1) inform purchasers of the
defects in its Buckwheat Honey; or (2) recall its misadvertised Buckwheat Honey. Dutch Gold
concealed this knowledge from the Class.

24, At all relevant times, Dutch Gold knew, or should have known, the Buckwheat
Honey was (a) defective; (b) would not have the perceived benefits of unheated Buckwheat Honey;
and (c) the defect, if known, would have failed to meet the reasonable expectations of consumers,
and would not have been, or would not be, sold at the premium price Dutch Gold charges for its

Buckwheat Honey.
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 7 of 25

25. Dutch Gold knew, or reasonably should have known, prior to sale to Plaintiff and
the Class, that the Buckwheat Honey it offered for sale was not truly honey and did not contain all
of the antioxidants found in unheated buckwheat honey.

26. True Source knew or should have known that its certification of Dutch Gold
Buckwheat Honey was false.

27. Dutch Gold’s conduct and True Source’s conduct, whether committed intentionally
or by negligence, thereby deprived consumers such as Plaintiff and the proposed Class of the
opportunity to negotiate or pay a lower price to reflect the diminished value of the Buckwheat
Honey, or simply avoid buying Dutch Gold’s Buckwheat Honey altogether.

28. Consumers, like Plaintiff and the proposed Class, have reasonable expectations

that:

a. a honey processor’s products and marketing such as Dutch Gold’s would
accurately describe their product on their label so that consumers could
make their honey purchases based upon accurate information on the label;
and/or,

b. a honey company processing, producing or marketing honey, such as Dutch
Gold, would only sell honey described as Buckwheat Honey if it had the
perceived physical properties that are associated with Buckwheat honey.

DUTCH GOLD’S CONDUCT WITH RESPECT TO ITS
DECISION TO COOK THE HONEY AT ISSUE

29. Dutch Gold has been aware, or but for its negligence or reckless indifference would
have known, that its Buckwheat Honey was harvested prematurely and no longer has antioxidants
after it is cooked for processing.

30. Dutch Gold knew (or but for its negligence or reckless indifference would have
known) that it or its distribution channels were receiving, and did receive, prematurely harvested

honey that had been heated to such a temperature that it ceased to have those properties for which
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 8 of 25

Plaintiff and the proposed Class of consumers buy Buckwheat Honey. Dutch Gold also knew, or
should have known, that even if diligently examined or inspected, consumers would not: (a) be
capable of determining that Dutch Gold’s Buckwheat Honey was not fully mature honey and did
not have the properties of buckwheat honey; and, (b) be able to determine the cause of the problems
with the Buckwheat Honey.

31. Thus, Dutch Gold knew (or but for its negligence or reckless indifference would
have known) that for the foreseeable future: (a) it was selling prematurely harvested honey
identified as Buckwheat Honey that lacked the properties of mature, unheated buckwheat honey;
(b) Dutch Gold’s customers such as Plaintiff and the proposed Class were not aware that they were
buying honey that was not mature and not unheated buckwheat honey; and (c) those customers
had a reasonable expectation that Dutch Gold would accurately describe its honey product on its
label.

32. Despite such knowledge, or as a result of its negligence or reckless indifference,
Dutch Gold did not disclose to the market such as Plaintiff or the proposed Class that it was selling
prematurely harvested, cooked honey and that its honey did not have the chemical properties that
Dutch Gold and the market attribute to mature buckwheat honey. At all relevant times, Dutch Gold
had knowledge that the Buckwheat Honey was defective but took no action to: (1) inform
purchasers such as Plaintiff and the proposed Class about the Buckwheat Honey or the defects; or
(2) recall the Buckwheat Honey. Instead, Dutch Gold concealed this knowledge from Plaintiff and
the proposed Class.

38. At all relevant times, Dutch Gold knew its Buckwheat Honey was both defective
and mismarked, but chose to conceal, suppress, or omit these material facts while distributing,

marketing, and selling its Buckwheat Honey to unsuspecting consumers in New Jersey,
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 9 of 25

Pennsylvania and throughout the United States.

PLAINTIFF WOLFE’S EXPERIENCE

34. Plaintiff Wolfe purchased Dutch Gold’s Buckwheat Honey in 2019 at a local
grocery store.

35. Unknown to Plaintiff, the Buckwheat Honey was mislabeled and defective in that
it was improperly described as buckwheat honey, even though it had been heated to such a degree
that the physical properties recognized and promoted by honey industry proponents of buckwheat
honey were cooked away.

36. Also unknown to Plaintiff, the Buckwheat Honey had been harvested prematurely
and wet, so it had to be dried out after it had been harvested.

37. Relying on the efficacy of Dutch Gold’s labeling and advertising information,
Plaintiff purchased a bottle of Dutch Gold’s Buckwheat Honey. Plaintiff had no way of knowing
or even of discovering that the Buckwheat Honey was mismarked, falsely advertised and defective.

38. Dutch Gold charges a premium for its Buckwheat Honey that is substantially more
than other companies charge for their processed honey products.

TRUE SOURCE’S CONDUCT WITH RESPECT TO ITS CERTIFICATION

39. True Source holds itself out as an industry watchdog group created and maintained
by certain members of the honey industry to promote voluntary compliance with each of the
following levels in the distribution chain: only buying honey from vetted sources, only shipping
honey that has been tested for purity and authenticity of the identified sources, absence of
adulteration, and so forth.

40. True Source’s stated purpose for existing (as it appears on True Source’s website)

is as follows:
4l.

Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 10 of 25

“We pledge to adhere to the standards of True Source Certification. We pledge to
protect our customers and consumers, as well as the global reputation of honey
products, by ensuring to our utmost ability that honey:
* Is ethically sourced in a transparent and traceable manner from known
beekeepers and brokers;
* Moves through the supply chain in full accordance with U.S. law and
without circumvention of trade duties; and
* Carries truthful labeling as to its source, has been tested to ensure quality,
and has been handled in a safe and secure manner from hive to table.
We endeavor to do business with companies that share our concern for food safety
and security, We pledge to stand against the collection, processing or sale of
adulterated honey or honey that has been obtained in circumvention of U.S. law.
We espouse a global standard for high-quality honey that does not allow for
adulteration with added syrups or other sweetener extenders or use of inappropriate
additives in honey production.”

For honey packers such as Dutch Gold, these requirements for initial and continued

membership and the right to label its honey as True Source Certified, include the following:

42.

“If you're a Honey Company/Packer:

° Become True Source Certified! Find out more here. True Source Honey,
LLC, has developed the True Source Certified voluntary system of origin
traceability for companies that wish to demonstrate through an independent third-
party audit firm that their sourcing practices of honey are in full compliance with
U.S. and international trade laws.

° Follow the tips listed in this quick reference guide to guard against buying
Chinese transshipped honey.

° Ask the importer for a copy of customs form 3461 to determine the country
of origin declared to U.S. customs and to confirm that the H.S. code is 0409.00.00.
° To report suspicious offers/honey shipments, go to the allegations page of
U.S. Customs and Border Protection. The report can be anonymous.”

In particular, honey packers must constantly submit their honey for testing by a

third party lab as follows:

43,

“3.1.3.8 Maintain a system to ensure honey purity (freedom from economic
adulteration) to protect consumers from fraud. a, Packers will maintain a system to
analyze honey purity and demonstrate the system implementation. b. AOAC 998.12
C4 Plant Sugars in Honey or equivalent methodology validated against 998.12
using duplicate samples. c. If evidence of sufficient purity testing is not available,
samples obtained for origin analysis may also be subject to analysis for purity.”
(True Source website)

Dutch Gold has knowingly or recklessly failed to have proper testing performed to

10
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 11 of 25

prevent prematurely harvested cooked honey from being packaged and sold.

44. True Source has knowingly or negligently failed to monitor its member Dutch Gold
for compliance with its True Source requirement that it maintain a system that will prevent honey
from being sold by Dutch Gold that is not adulterated.

COMM N FACTUAL ALLEGATIONS

45. Upon information and belief, Dutch Gold has sold, directly or indirectly (through
grocery stores, health food stores, specialty retailers, and other retail outlets), many thousands of
bottles of Buckwheat Honey in New Jersey, Pennsylvania, and across the United States.

46. | Dutch Gold represented that each bottle of Buckwheat Honey conformed to the
generally understood composition of mature buckwheat honey; that is, that it had been harvested
at maturity, had not been cooked and so had an HMF value of 40 or less. Dutch Gold also
represented that its honey was True Source Certified, when in fact it did not meet the requirements
for True Source Certification.

47. These representations became part of the basis of the bargain when Plaintiff and
Class Members purchased the Dutch Gold product labeled Buckwheat Honey.

48. Plaintiff and Class Members relied on Dutch Gold’s representations on the
Buckwheat Honey bottles' labels and on Dutch Gold’s website and accepted such representations
as being true.

49. However, the Buckwheat Honey does not conform to these express representations
and, as alleged herein, Dutch Gold breached its express representations concerning its Buckwheat
Honey.

50. The defects and deficiencies in the Buckwheat Honey are due to Dutch Gold’s

decision to buy immature honey that was wet and then heat the honey to dry it out and to make

11
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 12 of 25

processing and bottling easier.

51. Despite knowing of the defects in its Buckwheat Honey, Dutch Gold has not
notified all consumers, purchasers or retailers of the defects nor provided uniform relief.

52. Plaintiff and the proposed Class Members have not received the value for which
they bargained when the Buckwheat Honey was purchased by them. There is a difference in value

between the Buckwheat Honey as labeled and advertised and the honey as it actually exists.

 

53. Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23. The requirements of

Fed. R. Civ. P. 23(a), (b)(2), (b)(3) and (c)(4) are met with respect to the classes defined below:
All persons and entities in New Jersey who made retail purchases
of Dutch Gold’s Buckwheat Honey products during the applicable
limitations period.

54. Excluded from the Class are: (a) any Judge or Magistrate presiding over this action
and members of their families; (b) Dutch Gold and any entity in which Dutch Gold has a
controlling interest or which has a controlling interest in Dutch Gold and its legal representatives,
assigns and successors of Dutch Gold; and (c) all persons who properly execute and file a timely
request for exclusion from the proposed Class.

55.  Numerosity: The Class is composed of more than 100 persons geographically
dispersed, the joinder of whom in one action is impractical.

56. Commonality: Questions of law and fact common to the Class exist as to all
proposed members of the Class and predominate over any questions affecting only individual
members of the Class. These common legal and factual issues include, but are not limited to the
following:

a. Whether the Buckwheat Honey is mislabeled;

12
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 13 of 25

b. Whether the honey was immature when harvested;

c. Whether Dutch Gold’s Buckwheat Honey has not been cooked;
d. Whether Dutch Gold knew or should have known of the defects;
€. Whether Dutch Gold’s labels and website are misleading;

f. Whether Dutch Gold concealed from consumers and/or failed to disclose to
consumers the defects;

g. Whether Plaintiff and the proposed Class members are entitled to
compensatory damages, including, among other things: (i) compensation for
all monies paid by members of the Class for Dutch gold’s Buckwheat
Honey; (ii) the failure of consideration in connection with and/or difference
in value arising out of the variance between the Buckwheat Honey as
advertised and the Buckwheat Honey as it really is;

h. Whether Plaintiff and the proposed Class members are entitled to restitution
and/or disgorgement;

i. Whether Dutch Gold falsely advertised and marketed its Buckwheat Honey
products to consumers;

j. Whether the Buckwheat Honey conforms to the applicable industry
standards;

k. Whether Dutch Gold concealed the defective nature of the Buckwheat
Honey;

1. Whether Dutch Gold’s conduct as alleged is misleading deceptive and/or

unconscionable; and
m. Whether True Source negligently or recklessly allowed its certification to
go on Dutch Gold’s product labels even though it did not meet articulated
standards for True Source certification.
57, Typicality: Plaintiffs claims are typical of the claims of the proposed members of
the Class, as all such claims arise out of Dutch Gold’s conduct in harvesting, heating, packaging
and bottling its Buckwheat Honey product as well as its marketing, advertising, warranting and

selling the defective honey. Dutch Gold’s conduct in concealing the defects in the Buckwheat

Honey, True Source’s failure to enforce the requirements for its certification program with respect

13
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 14 of 25

to Dutch Gold’s honey and Plaintiff's and the proposed Class Members' purchases of the defective
Honey.

58. Adequate Representation: Plaintiff will fairly and adequately protect the interests
of the members of the Class and has no interests antagonistic to those of the proposed Class.
Plaintiff has retained counsel experienced in the prosecution of complex class actions, including
consumer class actions involving mislabeling, product liability and product design defects,

59, Predominance and Superiority: This class action is appropriate for certification
because questions of law and fact common to the members of the Class predominate over questions
affecting only individual members, and a Class action is superior to other available methods for
the fair and efficient adjudication of this controversy, since individual joinder of all members of
the Class is impracticable. Should individual Class Members be required to bring separate actions,
this Court would be confronted with a multiplicity of lawsuits burdening the court system while
also creating the risk of inconsistent rulings and contradictory judgments. In contrast to proceeding
on a case-by-case basis, in which inconsistent results will magnify the delay and expense to all
parties and the court system, this class action presents far fewer management difficulties while
providing unitary adjudication, economies of scale and comprehensive supervision by a single
Court.

COUNT I
VIOLATION OF THE NEW JERSEY CONSUMER FRAUD ACT

60. Plaintiff, on behalf of herself and the Class, adopts and incorporates by reference
all foregoing allegations as though fully set forth herein.

61. | The conduct described above and throughout this Complaint constitutes a deceptive
act in connection with a transaction with a New Jersey consumer. New Jersey Statutes Annotated

56; 8-1 et seq.

14
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 15 of 25

62. | The New Jersey Consumer Fraud Act prohibits the following:

“The act, use or employment by any person of any unconscionable commercial
practice, deception, fraud, false pretense, false promise, misrepresentation, or the
knowing, concealment, suppression, or omission of any material fact with intent
that others rely upon such concealment, suppression or omission, in connection
with the sale or advertisement of any merchandise or real estate, or with the
subsequent performance of such person as aforesaid, whether or not any person has
in fact been misled, deceived or damaged thereby, is declared to be an unlawful
practice...” N.J.S.A. 56:8-2.

63. This applies to the claims of Plaintiff and all Class members because the conduct
which constitutes violations of the NJCFA by the Defendant occurred within the State of New
Jersey.

64. Dutch Gold engaged in the concealment, deception, suppression, or omission of
material facts in violation of the NJCFA when, in selling and advertising the Dutch Gold
Buckwheat Honey, Dutch Gold knew that the Buckwheat Honey was immature and cooked, and
thereby had been stripped of all or many of its physical properties recognized by the honey industry
and its consumers.

65. | Dutch Gold engaged in false, misleading and deceptive acts when it
misrepresented the nature and purity of its Buckwheat Honey as well as its claim that it tested its
Buckwheat Honey constantly to ensure that its claims were accurate, with the intent that others,
such as Plaintiff and the Class, would rely upon the deception and misrepresentations of material
facts and purchase Dutch Gold Buckwheat Honey.

66. True Source engaged in false, deceptive acts when it allowed Dutch Gold to label
its products True Source Certified when it knew or should have known that Dutch Gold’s testing
protocol did not meet the standards of True Source.

67. Plaintiff and the Class would not have purchased the Buckwheat Honey or would

not have paid the elevated price of Buckwheat Honey, had they known or become informed of the

15
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 16 of 25

material defects in the honey.

68. | Dutch Gold's deception and misrepresentation or omission of material facts as
alleged herein constitute unfair, deceptive and fraudulent business practices within the meaning of
the NJCFA.

69. Dutch Gold has acted unfairly and deceptively by misrepresenting the nature and
quality of the Buckwheat Honey.

70. Dutch Gold either knew, or should have known, that the Buckwheat Honey was
defectively processed, packaged and labeled when the honey was heated to temperatures high
enough to destroy the antioxidants that buckwheat honey is prized for.

71. Upon information and belief, Dutch Gold knew that, at the time the Buckwheat
Honey left Dutch Gold’s control, the honey was defective as described herein. At the time of sale,
the honey was defective as described.

72. As a direct and proximate cause of the violation of the NJCFA described above,
Plaintiff and members of the Class have been injured in that they have purchased Dutch Gold’s
Buckwheat Honey that has lost all or many of the physical properties of unheated buckwheat honey
as a result of being heated as alleged. Had Plaintiff and Class Members known the defective nature
of the Buckwheat Honey, they would not have purchased their honey, or would have paid a lower
price for their honey.

73. Dutch Gold commands a price of about 70 cents an ounce for its Buckwheat Honey.
Honey that makes no such claims sells for about half that.

74. Dutch Gold used unfair methods of competition and unfair or deceptive acts or
practices in conducting its business. This conduct constitutes fraud within meaning of the

NJCFA.

16
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 17 of 25

75. This unlawful conduct is continuing, with no indication that the wrongful conduct
of Dutch Gold will cease.

76. Asa direct and proximate result of Dutch Gold’s unfair and deceptive acts and
practices, Plaintiff and the other members of the Class have suffered damages, which include,
without limitation, paying about double what they would have paid for other brands of honey.

77. As a result of the acts of consumer fraud described above, Plaintiff and the Class
have suffered ascertainable losses in the form of actual damages that include the inflated purchase
price of the Buckwheat Honey for which Dutch Gold is liable to the Plaintiff and the Class, for
treble their ascertainable losses, plus attorneys' fees and costs, along with equitable relief prayed
for herein in this Complaint.

COUNT II
FRAUDULENT MISREPRESENTATION

78. Plaintiff on behalf of herself and all others similarly situated, adopts and
incorporates by reference all foregoing allegations as though fully set forth herein.

79. Dutch Gold falsely and fraudulently represented to Plaintiff, the Class, and/or the
consuming public in general that its Buckwheat Honey was mature, contained antioxidants and
had not been heated to such an extent that its physical properties were altered, compromised or
destroyed.

80. Dutch Gold falsely represented to purchasers and consumers, that its Buckwheat
Honey had all the attributes of unheated mature buckwheat honey when in fact the honey had been
harvested prematurely and then heated, thereby compromising, altering and/or losing its
antioxidant properties.

81. True Source allowed Dutch Gold to falsely represent that the honey was True

Source Certified even though the honey did not meet the requirements for certification.

17
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 18 of 25

82. When these representations were made by Dutch Gold, and allowed by True
Source, upon information and belief, they knew those representations to be false and they willfully,
wantonly, and recklessly disregarded whether the representations were true.

83. These representations were made by Dutch Gold with the intent of defrauding and
deceiving the Plaintiff, the Class and/or the consuming public, all of which evidences reckless
and/or willful indifference to the safety and welfare of the Plaintiff and the Class members.

84. At the time the aforesaid, representations were made by Dutch Gold, Plaintiff and
the Class were unaware of the falsity of said representations and reasonably believed them to be
true.

85. In reliance upon said representations, Plaintiff and the Class purchased Dutch
Gold’s Buckwheat Honey, thereby sustaining damages and injuries and/or being at an increased
risk of sustaining damages and injuries in the future.

86. Dutch Gold knew and was aware, or should have reasonably been aware, that its
Buckwheat Honey was defective and not fit for its customary and normal use.

87, True Source knew and was aware, or reasonably should have been aware, that its
True Source certification was being used by Dutch Gold to misrepresent the lack of adulteration
of its Buckwheat Honey.

88. Dutch Gold brought its Buckwheat Honey to the consumer market and acted

fraudulently, wantonly, and maliciously to the detriment of the Plaintiff and the Class.

COUNT Hil
FRAUDULENT CONCEALMENT AGAINST DUTCH GOLD

89. Plaintiff, on behalf of herself and all others similarly situated, adopts and
incorporates by reference all foregoing allegations as though fully set forth herein.

90. Dutch Gold knew or should have known that its Buckwheat Honey was defective

18
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 19 of 25

and not fit for its ordinary and intended use, and did not performed in accordance with either the
advertisements and marketing materials of Dutch Gold or to the reasonable expectations of
ordinary consumers including Plaintiff.

91. Dutch Gold fraudulently concealed from and/or intentionally failed to disclose to
Plaintiff and the Class that its Buckwheat Honey was defective.

92. Dutch Gold had exclusive knowledge of the defective nature of its Buckwheat
Honey at the time of sale. The defect is latent and not something that Plaintiff or the Class, in the
exercise of reasonable diligence, could have discovered independently prior to purchase.

93. Dutch Gold had the capacity to, and did, deceive Plaintiff and the Class into
believing that they were purchasing buckwheat honey that was free from defects, including
heating.

94. Dutch Gold undertook active and ongoing steps to conceal the defects. Plaintiff is
aware of nothing in Dutch Gold’s advertising, publicity or marketing materials that disclosed the
truth about its Buckwheat Honey, despite Dutch Gold’s awareness of the problem.

95. The facts concealed and/or not disclosed by Dutch Gold to Plaintiff and the Class
members are material in that a reasonable person would have considered them important in
deciding whether to purchase (or to pay the same price for) the Buckwheat Honey.

96. Dutch Gold intentionally concealed and/or failed to disclose material facts for the
purpose of inducing Plaintiff and the Class to act thereon.

97. Plaintiff and the Class justifiably acted and relied upon the concealed and/or
misrepresented the facts to their detriment, as evidenced by their purchase of the Buckwheat
Honey.

98. Plaintiff and the Class suffered a loss of money in an amount to be proven at trial

19
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 20 of 25

as aresult of Dutch Gold’s fraudulent concealment and nondisclosure because: (a) they would not
have purchased the Buckwheat Honey on the same terms if the facts concerning the defective
Buckwheat Honey had been known; (b) they paid a price premium of as much as 100% because
they believed the Buckwheat Honey would have the chemical and physical attributes of mature,
unheated buckwheat honey and be otherwise free from defects; and (c) the Buckwheat Honey did
not perform as promised.

99, By reason of the foregoing, Plaintiff and the Class suffered, and continue to suffer,
financial injury.

COUNT IV
FRAUDULENT CONCEALMENT AGAINST TRUE SOURCE

100. Plaintiff, on behalf of herself and all others similarly situated, adopts and
incorporates by reference all foregoing allegations as though fully set forth herein.

101. True Source knew or should have known that Dutch Gold’s Buckwheat Honey was
defective and not fit for its ordinary and intended use, and did not performed in accordance with
either the advertisements and marketing materials of Dutch Gold or to the reasonable expectations
of ordinary consumers including Plaintiffs.

102. True Source fraudulently concealed from and/or intentionally failed to disclose to
Plaintiff and the Class that its True Source certification of Dutch Gold’s honey as mature
buckwheat honey was defective.

103. True Source had exclusive knowledge of the defective nature of Dutch Gold’s
certification of its Buckwheat Honey at the time of sale. The defect is latent and not something
that Plaintiff or the Class, in the exercise of reasonable diligence, could have discovered
independently prior to purchase.

104. True Source had the capacity to, and did, deceive Plaintiff and the Class into

20
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 21 of 25

believing that they were purchasing buckwheat honey that was free from defects, including
heating.

105. True Source undertook active and ongoing steps to conceal the defects. Plaintiff is
aware of nothing in True Source’s advertising, publicity or marketing materials that disclosed the
truth about Dutch Gold’s Buckwheat Honey, despite True Source’s awareness of the problem.

106. The facts concealed and/or not disclosed by True Source to Plaintiff and the Class
members are material in that a reasonable person would have considered them important in
deciding whether to purchase (or to pay the same price for) the Buckwheat Honey.

107. True Source intentionally concealed and/or failed to disclose material facts for the
purpose of inducing Plaintiff and the Class to act thereon.

108. Plaintiff and the Class justifiably acted and relied upon the concealed and/or
misrepresented the facts to their detriment, as evidenced by their purchase of the True Source
Certified Buckwheat Honey.

109. Plaintiff and the Class suffered a loss of money in an amount to be proven at trial
as aresult of True Source’s fraudulent concealment and nondisclosure of Dutch Gold’s Buckwheat
Honey because: (a) they would not have purchased the Buckwheat Honey on the same terms if the
facts concerning the defective honey had been known; (b) they paid a price premium of as much
as 100% because they believed the Buckwheat Honey would conform to the industry standards of
buckwheat honey, mature, unheated and otherwise free from defects; and (c) the Buckwheat Honey
did not perform as promised.

110. By reason of the foregoing, Plaintiff and the Class suffered, and continue to suffer,

financial injury.

21
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 22 of 25

 

111. Plaintiff, on behalf of herself and all others similarly situated, adopts and
incorporates by reference all foregoing allegations as though fully set forth herein.

112. A justiciable controversy of fact exists such that the court may provide declaration
relief.

113. Defendant has acted or refused to act on grounds that apply generally to the Class,
so that final declaratory relief is appropriate respecting the Class as a whole within the meaning of
Fed. R. Civ. P. 23(b)(2).

114. Plaintiff seeks a declaratory ruling that:

a. the Buckwheat Honey has a defect caused by Dutch Gold’s processing,
heating and bottling immature honey, which causes the honey to lose the physical
properties people seek in buckwheat honey. The Court finds that these defects are
material and require public disclosure of all of the Buckwheat Honey sold by Dutch
Gold over the last 3 years;

b. the True Source Certified certification on Dutch Gold’s product labels are
defective for the reason that True Source either negligently or fraudulently fails to
monitor its members to ensure compliance the its stated testing standards;

C, Dutch Gold will establish a testing program and protocol, under Court
supervision, to be communicated to class members, which will require Dutch Gold
to inspect all Buckwheat Honey products in sufficient numbers to ensure that the
Buckwheat Honey is in fact unheated and retains its chemical properties for a period
of 5 years; and

d. True Source will establish a testing and monitoring protoco] under Court
supervision to be communicated to its members which will require that True Source
do sufficient testing and auditing to ensure compliance with its own membership
requirements.

22
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 23 of 25

COUNT VII
INJUNCTIVE RELIEF

115. Plaintiff, on behalf of herself and all others similarly situated, adopts and
incorporates by reference all foregoing allegations as though fully set forth herein.

116. Plaintiff and the Class possess a clearly ascertained right in need of
protection; namely, the accurate labeling of Dutch Gold’s Buckwheat Honey.

117. Plaintiff and the Class are likely to succeed on the merits of their claims.

118. Plaintiff and the Class will suffer irreparable harm without an injunction. In
particular, Plaintiff and the Class will not be able to accurately evaluate, and pay the proper price
for, Dutch Gold’s Buckwheat honey unless an injunction is issued requiring Dutch Gold to either
(a) market, distribute, and sell mature, uncooked honey or (b) refrain from selling immature
cooked/processed honey under its Buckwheat label.

119. Plaintiff and the Class have no adequate remedy at law. Although Plaintiff and the
Class are entitled to monetary damages resulting from Dutch Gold’s false advertising practices,
Plaintiff and the Class cannot readily quantify the damages for the lost health benefits going
forward from Dutch Gold’s deceptive acts.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, prays for a

judgment against Defendants as follows:
a. For an order certifying the Class, pursuant to Fed. R. Civ. P. Rule 23,

appointing Plaintiff as a representative of the Class, and appointing the law
firms representing Plaintiff as Class Counsel;

b. For compensatory damages sustained by Plaintiff and the Class;
C. For equitable and/or declaratory relief;
d. For payment of costs of suit herein incurred;

23
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 24 of 25

e. For both pre-judgment and post-judgment interest on any amounts
awarded;

f. For punitive damages;

g. For payment of reasonable attorneys’ fees and expert fees as may be

allowable under applicable law; and

h. For such other and further relief as the Court may deem just and proper.

Respectfully Submitted,

DUGAN, BRINKMANN, MAGINNIS AND PACE

By: /s/Mark C. Cavanaugh
Mark C. Cavanaugh, Esquire
Pennsylvania Bar No. 44034
E-mail: mecavanauvhi@dbmplaw.com
1880 John F. Kennedy Boulevard, Ste. 1400
Philadelphia, PA 19103
Phone: (215) 563-3500

KENT A. HEITZINGER & ASSOCIATES

By: /s/ Kent A. Heitzinger

Kent A. Heitzinger, Esquire
Illinois Bar No. 3123385

E-mail: heitzinger.law@gmail.com
1056 Gage St., # 200

Winnetka, IL 60093

Phone: (847) 446-2430

(Pro Hac Vice To Be Filed)

THE LAW OFFICE OF TERRENCE BUEHLER

By: /s/ Terrence Buehler

24

Terrence Buehler, Esquire

Illinois Bar No. 6181738

E-mail: tbuehler@tbuehlerlaw.com
1 South Wacker Drive, Suite 3140
Chicago, IL 60606

Phone: (312) 371-4385

(Pro Hac Vice To Be Filed)
Case 5:19-cv-04562-EGS Document1 Filed 10/01/19 Page 25 of 25

JURY DEMAND

Plaintiff on behalf of herself and on behalf of the Class, hereby demands a trial by jury as

to all issues so triable.

Dated: October 1, 2019

Respectfully Submitted,

DUGAN, BRINKMANN, MAGINNIS AND PACE

By: /s/Mark C. Cavanaugh
Mark C. Cavanaugh, Esquire
Pennsylvania Bar No. 44034
E-mail: mecavanaugh@dbmplaw.com
1880 John F. Kennedy Boulevard, Ste. 1400
Philadelphia, PA 19103
Phone: (215) 563-3500

KENT A. HEITZINGER & ASSOCIATES

By: /s/ Kent A. Heitzinger

Kent A. Heitzinger, Esquire
Illinois Bar No. 3123385

E-mail: heitzinger.law@gmail.com
1056 Gage St., # 200

Winnetka, IL 60093

Phone: (847) 446-2430

(Pro Hac Vice To Be Filed)

THE LAW OFFICE OF TERRENCE
BUEHLER

By: /s/ Terrence Buehler

25

Terrence Buehler, Esquire

Ilinois Bar No. 6181738

E-mail: touehler@tbuehlerlaw.com
1 South Wacker Drive, Suite 3140
Chicago, IL 60606

Phone: (312) 371-4385

(Pro Hac Vice To Be Filed)
